Name: Commission Regulation (EU) 2017/140 of 26 January 2017 designating the EU reference laboratory for diseases caused by capripox viruses (lumpy skin disease and sheep and goat pox), laying down additional responsibilities and tasks for this laboratory and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: means of agricultural production;  foodstuff;  agricultural activity;  agricultural policy;  research and intellectual property;  health
 Date Published: nan

 27.1.2017 EN Official Journal of the European Union L 22/10 COMMISSION REGULATION (EU) 2017/140 of 26 January 2017 designating the EU reference laboratory for diseases caused by capripox viruses (lumpy skin disease and sheep and goat pox), laying down additional responsibilities and tasks for this laboratory and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 32(5) and (6) thereof, Whereas: (1) Regulation (EC) No 882/2004 lays down the general tasks, duties and requirements for European Union (EU) reference laboratories for food and feed and for animal health. The EU reference laboratories for animal health and live animals are listed in Section II of Annex VII to that Regulation. (2) An EU reference laboratory for diseases caused by capripox viruses (lumpy skin disease and sheep and goat pox) does not yet exist. EU reference laboratories should cover the areas of feed and food law and animal health where precise analytical and diagnostic results are needed. The outbreaks of diseases caused by capripox viruses call for precise analytical and diagnostic results. (3) On 30 June 2016 the Commission launched a call for applications to select and designate an EU reference laboratory in the field of diseases caused by capripox viruses (lumpy skin disease and sheep and goat pox). The selected laboratory Veterinary and Agrochemical Research Centre  CODA-CERVA should be designated as EU reference laboratory in the field of diseases caused by capripox viruses (lumpy skin disease and sheep and goat pox). (4) In addition to the general functions and duties laid down in Article 32(2) of Regulation (EC) No 882/2004, the selected laboratory should be assigned certain specific tasks and responsibilities. (5) Section II of Annex VII to Regulation (EC) No 882/2004 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Veterinary and Agrochemical Research Centre  CODA-CERVA, Brussels, Belgium is hereby designated as the Union (EU) reference laboratory in the field of diseases caused by capripox viruses (lumpy skin disease and sheep and goat pox). The additional responsibilities and tasks for that laboratory are laid down in the Annex. Article 2 In Section II of Annex VII to Regulation (EC) No 882/2004, the following point 19 is added: 19. EU reference laboratory for diseases caused by capripox viruses (lumpy skin disease and sheep and goat pox) Veterinary and Agrochemical Research Centre  CODA-CERVA Operational Directorate Viral Diseases Unit Vesicular and Exotic Diseases Groeselenberg 99 1180 Brussels Belgium. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1. ANNEX Responsibilities and tasks of the EU reference laboratory for diseases caused by capripox viruses (lumpy skin disease and sheep and goat pox) In addition to the general functions and duties of EU reference laboratories in the animal health sector laid down in Article 32(2) of Regulation (EC) No 882/2004, the EU reference laboratory for diseases caused by capripox viruses (lumpy skin disease and sheep and goat pox) shall have the following responsibilities and tasks: 1. To ensure liaison between the national laboratories of the Member States and to provide optimal methods for the diagnosis of diseases caused by capripox viruses (lumpy skin disease and sheep and goat pox) in livestock, specifically by: (a) performing genomic characterisation, phylogenetic analysis (relationship with other strains of the same virus) and storing strains of capripox viruses to facilitate diagnostic services in the Union and, where relevant and necessary, for example, for epidemiological follow-ups or verification of diagnosis; (b) building up and maintaining an up-to-date collection of strains and isolates of capripox viruses and specific sera and other reagents necessary for the diagnosis of the diseases when or if available; (c) harmonising the diagnosis and ensuring proficiency of testing within the Union by organising and operating periodic inter-laboratory comparative trials and external quality assurance exercises on the diagnosis of those diseases at Union level and by the periodic transmission of the results of such trials to the Commission, the Member States, and the national laboratories designated for the diagnosis of those diseases; (d) retaining expertise on those diseases to enable their rapid differential diagnosis, in particular, with other relevant viral diseases; (e) carrying out research studies with the objective of developing improved methods of disease control in collaboration with the national laboratories designated for the diagnosis of those diseases as agreed with the Commission; (f) advising the Commission on scientific aspects related to capripox viruses and, in particular, on the selection and use of capripox viruses vaccine strains. 2. To support the functions of the national laboratories of the Member States designated for the diagnosis of diseases caused by capripox viruses (lumpy skin disease and sheep and goat pox), in particular by: (a) storing, and supplying standard sera and other reference reagents, such as viruses, inactivated antigens or cell lines, to those laboratories in order to standardise the diagnostic tests and the reagents used in each Member State, where identification of the agent and/or the use of serological tests are required; (b) assisting actively in the diagnosis of the diseases in connection with the suspicion and confirmation of outbreaks in Member States by receiving isolates of capripox viruses for the purposes of confirmatory diagnosis, virus characterisation, and contributing to epidemiological investigations and studies. Communicating the results of these activities without delay to the Commission, the Member States and the national laboratories designated for the diagnosis of those diseases concerned. 3. To provide information and carry out further training, in particular by: (a) facilitating the provision of training, refresher courses and workshops for the benefit of national laboratories designated for the diagnosis of diseases caused by capripox viruses and experts in laboratory diagnosis with a view to harmonise diagnostic techniques for those diseases throughout the Union; (b) participating in international forums concerning, in particular, the standardisation of analytical methods for those diseases and their implementation; (c) collaborating with the relevant competent laboratories in non-EU countries where those diseases are prevalent as regards diagnostic methods for diseases caused by capripox viruses; (d) reviewing at the annual meeting of national laboratories designated for the diagnosis of diseases caused by capripox viruses the relevant requirements for testing laid down in the World Organisation for Animal Health (OIE) Terrestrial Animal Health Code and in the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals; (e) assisting the Commission in reviewing the OIE's recommendations laid down in the Terrestrial Animal Health Code and in the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals; (f) keeping abreast of developments in the epidemiology of diseases caused by capripox viruses.